Title: To John Adams from Elbridge Gerry, 26 July 1790
From: Gerry, Elbridge
To: Adams, John



My dear Sir
New York 26 July 1790

As you were so obliging on saturday last as to inform me of your design to recommend my brother Samuel Russel Gerry to the office of collector for the port of Marblehead, I think it necessary to inform you that of all the candidates, he is the only one who has received any appointment under the State and he has received three offices commissary, naval officer, & Collector of excise. in the two former he gave great satisfaction to the inhabitants of the town as well as to the state, & his reputation was so fair with the General Court, as that a member of the Committee for liquidating accounts informed me, whenever Mr Gerry’s accounts were presented, they were so fair & so well vouched as to require but a few moments examination.  his popularity in the town is manifest by their voluntary petition of the merchants & traders to elect him, directed to the President of the U.S.  Thus much I am in justice bound to say for him, he is a man of strict honor & integrity & assiduous in his undertakings.  He has been very unfortunate by the war & has a large family to maintain, but I will not trouble you further being my dear Sir yours with every sentiment /of esteem & respect

E Gerry